PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/990262
Filing Date: 25 May 2018
Appellant(s): Vijay Venkataraman et al.



__________________
Joel L Stevens Reg. # 65743
For Appellant


EXAMINER’S ANSWER





       This is in response to the appeal brief filed 10th March 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 26th March 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Claims 1, 2 and 21
Appellant argues that, contrary to the Examiner’s findings, Okayasu does not teach or suggest “evaluate a first criterion for the first short range link, wherein the first criterion includes an exit criterion; evaluate a second criterion for an alternative short range link with the companion wireless device, wherein the second criterion includes an entry criterion, wherein evaluating the entry criterion includes determining that a network associated with the alternative short range link is a known network, wherein said evaluating the second criterion is performed prior to connecting to the network” because Okayasu fails to teach or suggest the limitation in question “selecting a link using the first and second criteria, and second criterion related to a known network” (App. Br. at p.9-10) as recited in claim 1.
This argument is unpersuasive for the following reasons: (1) Based on broadest reasonable interpretation of the claim language, and in accordance to the appellant’s specification discloses about different criterions are   “entry and/or exit criteria for WLAN/Bluetooth links, according to some embodiments. Entry criteria may represent one or more conditions that indicate that using a link may be preferred; conversely exit criteria may include conditions that indicate that a link may not be preferred. Entry and exit criteria may use first and second criteria, and second criterion related to a known network”.  
Okayasu discloses an apparatus, comprising: one or more processors (read as control circuit), wherein the elements processors are configured (see fig.l, element 2, par. 26) to cause an accessory wireless device (read as hands free apparatus) (fig.l, element 1) to: establish a first short range link (read as Wi-Fi link)  with a companion wireless device (read as partner communication apparatus) (fig.l, element 14, par. 29); evaluate a first criterion (received signal strength indicator (RSSI) and a bit error rate (BER))  for the first short range link, wherein the first criterion includes an exit criterion (par.45, received signal strength indicator (RSSI) and a bit error rate (BER) of the Wi-Fi link is less than the predetermined received signal strength indicator (RSSI) and a bit error rate (BER). The device looks for better link): evaluate a second  criterion for an alternative short range link with the companion wireless device, wherein the second  criterion includes an entry criterion  (par45-47) that when Wi-Fi link is deteriorated, RSSI and the BER of the radio waves, which are transmitted from the access point 10 and received by the Wi-Fi connection portion 3 through the Wi-Fi link, are less than the predetermined RSSI value and the predetermined BER value, or determines that the RSSI and the BER of the radio waves, The Wi-Fi to Bluetooth switch inquiry window 31 shown at S3 may include an inquiry message 31a, a "YES" button 31b and a "NO" button 31c. The inquiry message 31a may be set to, for example, "Radio waves of Wi-Fi link are deteriorated. Switch to Bluetooth link?" When the user is inquired, in a case where the user wants to switch from the Wi-Fi link to the Bluetooth link.

Okayasu never explicitly discloses that evaluate a first criterion  for the first short range link, wherein the first criterion includes an exit criterion; evaluate a second criterion for an 
	In a similar endeavor, Yang discloses (abstract, par.17-33) that evaluate a first criterion (monitoring the received  signal strength) for the first short range link (beam link), wherein the first criterion includes an exit criterion (the received signal strength is greater than or equal to a third predetermined number, the beam switching request is transmitted to the network side device); evaluate a second criterion for an alternative short range link with the wireless device (evaluate the received signal strength of second beam), wherein the second criterion includes an entry criterion (if the signal strength is good, it switch to the second beam link) (see fig.5, par. 87-93).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to improve the wireless communication device as taught by Okayasu with the teaching Yang in order to ensure the security of the device and its contents.
	The combination of Okayasu, and Yang never explicitly explain the second criteria including the determination of the network being a known network, prior to connecting to the network: select the alternative short range link: and connect to the network.
	In a similar endeavor, Cella discloses (par.201) about the security features of networks and selection of networks depends on known security features especially on securities like overall system measures, local performance indicators etc….
	Therefore, it would have been obvious before the effective filing date of the claimed invention to improve the wireless communication device as taught by Okayasu with the teaching Cella in order to ensure the security of the device and its contents.	 
selecting a link using the first and second criteria, and second criterion related to a known network.) (App. Br. at p.9-10) as recited in claim 1.  For all the foregoing reasons, the Board should affirm the rejection of claims 2, and 4-5.

Claim 4
Appellant argues that, contrary to the Examiner’s findings, Okayasu does not teach or suggest “ determine whether a timer has expired, wherein the selection of the alternative short range link is further based at least in part on a determination that the timer has not expired” (App. Br. at p.13) as recited in claim 4.
This argument is unpersuasive for the following reasons: the combination of doesn’t explicitly disclose the limitations of one or more processing elements are further configured to cause the accessory wireless device to: determine whether a timer has expired, wherein the selection of the second short range link is further based at least in part on a determination that the timer has not expired.
In a similar endeavor, Fashandi discloses (fig. 2, par.4, 26) the hand off by a mobile station with a particular access point with respect to the quality of the access point-mobile wireless link drop below a pre-determined threshold for a predetermined period of time. 
 Therefore, it would have been obvious before the effective filing date of the claimed invention to improve the switching of wireless link as taught by Okayasu with teaching of Fashandi in order to switch the wireless link when time is expired.


Claim 5
Appellant argues that, contrary to the Examiner’s findings, Okayasu does not teach or suggest “determine at least one of: whether at least one foreground application is executing on the accessory wireless device; and the proximity of the accessory wireless device to a user of the accessory wireless device, wherein the evaluation of the first criterion and the second criterion is based at least in part on the determination”.
This argument is unresponsive for the following reasons; (1) Based on broadest reasonable interpretation of the claim language, and in accordance to the appellant’s specification discloses about evaluation of the first criterion and the second criterion is based at least in part on the determination are;  “ Based at least in part on a determination of the applications executing on the accessory device, proximity of the accessory device to a user, and/or the nature of the first short range link, the accessory device 107 may apply and evaluate entry and exit criteria in any of various manners (e.g., in different orders and/or to the different links). For example, based on a determination that only “default” applications are executing, an accessory device 107 may evaluate conditions in a manner that prioritizes Bluetooth (e.g., to achieve lower energy use). Alternatively, in response to a determination that one or more “priority” (e.g., foreground) applications are executing, the accessory device 107 may evaluate conditions in a manner that prioritizes WLAN (e.g., to achieve higher performance). Figures 14-
Okayasu  discloses wherein the one or more processors are further configured to cause the accessory wireless device to determine at least one of: whether at least one foreground application is executing on the accessory device; and the proximity of the accessory device to a user of the accessory device, wherein the evaluation of the first criterion (exit criteria)  and the second criterion (entry criteria)  is based at least in part on the determination (par.28;...........the system determine the Bluetooth is considered more appropriate than WiFi when used voice call applications which have a high real-time requirement based on received signal strength.......).
Appellant’s arguments are unpersuasive because combination of Okayasu, disclosure teaches or suggests all the limitations at issue (wherein the evaluation of the first criterion and the second criterion is based at least in part on the determination) (App. Br. at p.13-14) as recited in claim 5.

Claims 7 and 8
Appellant argues that, contrary to the Examiner’s findings, Okayasu does not teach or suggest “evaluate at least one condition associated with an alternative short range link between the accessory wireless device and the companion wireless device, wherein the evaluation of the at least one condition includes an evaluation of past experience with a network associated with the alternative short range link between the accessory wireless device and the companion wireless device” because Okayasu fails to teach or suggest the limitation in question “at least one condition includes an evaluation of past experience with a network associated with the alternative short range link” (App. Br. at p.14) as recited in claim 7, and 8.

	In a similar endeavor, Cella discloses (par.201) about the security features of networks and selection of networks depends on known security features especially on securities like overall system measures, local performance indicators etc….
	Therefore, it would have been obvious before the effective filing date of the claimed invention to improve the wireless communication device as taught by Okayasu with the teaching Cella in order to ensure the security of the device and its contents.	 
Appellant’s arguments are unpersuasive because combination of Okayasu, Yang, and Cella disclosure teaches or suggests all the limitations at issue (e.g. at least one condition includes an evaluation of past experience with a network associated with the alternative short range link” (App. Br. at p.14) as recited in claim 7, and 8.  

Claim 9
Appellant argues that, contrary to the Examiner’s findings, Okayasu does not teach or suggest “wherein the evaluation of radio link conditions of the alternative short range link between the accessory wireless device and the companion wireless device indicates that the radio link conditions of the alternative short range link between the accessory wireless device and the companion wireless device are excellent, wherein the second short range link is the first short range link between the accessory wireless device and the companion wireless device” (App. Br. at p.16) as recited in claim 9.
first and second criteria, and second criterion related to a known network” (see par. 85, and 121). 

 	Okayasu  discloses wherein the evaluation of radio link conditions of the alternative short range link indicates that the radio link conditions of the alternative short range link are excellent, wherein the second short range link is the first short range link (par.45, if the received signal strength indicator (RSSI) and a bit error rate (BER) of the Wi-Fi link is less than the received signal strength indicator (RSSI) and a bit error rate (BER) of the Bluetooth link, the device select Bluetooth link).
	Appellant’s arguments are unpersuasive because combination of Okayasu, Yang, and Cella disclosure teaches or suggests all the limitations at issue (e.g. wherein the evaluation of radio link conditions of the alternative short range link between the accessory wireless device and the companion wireless device indicates that the radio link conditions of the alternative short range link between the accessory wireless device and the companion wireless device are excellent, wherein the second short range link is the first short range link between the accessory wireless device and the companion wireless device)” (App. Br. at p.16) as recited in claim 9.

Claim 10
Appellant argues that, contrary to the Examiner’s findings, Okayasu does not teach or suggest “wherein the evaluation of past experience with the network associated with the alternative short range link between the accessory wireless device and the companion wireless device indicates that the network is not a known network” (App. Br. at p.16) as recited in claim 10.

	In a similar endeavor, Cella discloses (par.201) about the security features of networks and selection of networks depends on known security features especially on securities like overall system measures, local performance indicators etc….
	Therefore, it would have been obvious before the effective filing date of the claimed invention to improve the wireless communication device as taught by Okayasu with the teaching Cella in order to ensure the security of the device and its contents.	 
Appellant’s arguments are unpersuasive because combination of Okayasu, Yang, and Cella disclosure teaches or suggests all the limitations at issue (e.g. evaluation of past experience with the network associated with the alternative short range link between the accessory wireless device and the companion wireless device indicates that the network is not a known network” (App. Br. at p.16) as recited in claim 10.  

Claim 11
Appellant argues that, contrary to the Examiner’s findings, Okayasu does not teach or suggest “determine that the first short range link between the accessory wireless device and the companion wireless device is not available; determine that the alternative short range link between the accessory wireless device and the companion wireless device is not available; and switch to a standalone mode” (App. Br. at p.17) as recited in claim 11

	Therefore, it would have been obvious before the effective filing date of the claimed invention to improve the wireless communication device as taught by Okayasu with the teaching Karimli in order to keep the security of the device.
	Appellant’s arguments are unpersuasive because combination of Karimli disclosure teaches or suggests all the limitations at issue (e.g. determine that the first short range link between the accessory wireless device and the companion wireless device is not available; determine that the alternative short range link between the accessory wireless device and the companion wireless device is not available; and switch to a standalone mode” (App. Br. at p.17) as recited in claim 11.  

Claim 12
Appellant argues that, contrary to the Examiner’s findings, Okayasu does not teach or suggest “wherein the at least one condition associated with the first short range link between the accessory wireless device and the companion wireless device includes an exit criteria, wherein the at least one condition associated with the alternative short range link between the accessory wireless device and the companion wireless device includes an entry criteria, wherein the one or more processors are further configured to cause an accessory wireless device to evaluate at least one of the entry criteria or the exit criteria for a period of time” (App. Br. At p. 18).
	This argument is unpersuasive for the following reasons: (1) Based on broadest reasonable interpretation of the claim language, and in accordance to the appellant’s first and second criteria, and second criterion related to a known network”.  

Okayasu never explicitly discloses that evaluate a first criterion  for the first short range link, wherein the first criterion includes an exit criterion; evaluate a second criterion for an alternative short range link with the wireless device, wherein the second criterion includes an entry criterion.
	In a similar endeavor, Yang discloses (abstract, par.17-33) that evaluate a first criterion (monitoring the received  signal strength) for the first short range link (beam link), wherein the first criterion includes an exit criterion (the received signal strength is greater than or equal to a third predetermined number, the beam switching request is transmitted to the network side device); evaluate a second criterion for an alternative short range link with the wireless device (evaluate the received signal strength of second beam), wherein the second criterion includes an entry criterion (if the signal strength is good, it switch to the second beam link) (see fig.5, par. 87-93).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to improve the wireless communication device as taught by Okayasu with the teaching Yang in order to ensure the security of the device and its contents. 
Appellant’s arguments are unpersuasive because Yang disclosure teaches or suggests all the limitations at issue (e.g. wherein the at least one condition associated with the first short range link between the accessory wireless device and the companion wireless device includes an 

Claims 13 and 18
Appellant argues that, contrary to the Examiner’s findings, Okayasu does not teach or suggest “determining an order for evaluation of an entry criterion and evaluation of an exit criterion; evaluating the entry criterion and the exit criterion, wherein said evaluation is performed in the determined order” (App. Br. At p. 18).
Okayasu  discloses wherein the evaluation of radio link conditions of the alternative short range link indicates that the radio link conditions of the alternative short range link are excellent, wherein the second short range link is the first short range link (par.45, if the received signal strength indicator (RSSI) and a bit error rate (BER) of the Wi-Fi link is less than the received signal strength indicator (RSSI) and a bit error rate (BER) of the Bluetooth link, the device select Bluetooth link).
	Appellant’s arguments are unpersuasive because combination of Okayasu, Yang, and Cella disclosure teaches or suggests all the limitations at issue (e.g. determining an order for evaluation of an entry criterion and evaluation of an exit criterion; evaluating the entry criterion and the exit criterion, wherein said evaluation is performed in the determined order)” (App. Br. at p.18) as recited in claim 13, and 18.

Claim 14
Appellant argues that, contrary to the Examiner’s findings, Okayasu does not teach or suggest “wherein the entry criterion includes whether a network is a known network”.” (App. Br. At p. 19).
In a similar endeavor, Karimli discloses wherein the entry criterion includes whether a network is a known network like verified network, known network etc… (par.9, and 41).

	Therefore, it would have been obvious before the effective filing date of the claimed invention to improve the wireless communication device as taught by Okayasu with the teaching Karimli in order to keep the security of the device.
	Appellant’s arguments are unpersuasive because combination of Okayasu, Yang, and Cella disclosure teaches or suggests all the limitations at issue (e.g. wherein the entry criterion includes whether a network is a known network)” (App. Br. at p.19) as recited in claim 14.

Claim 15
Appellant argues that, contrary to the Examiner’s findings, Okayasu does not teach or suggest “wherein said determining an order is based at least in part on an application executing on the accessory wireless device” (App. Br. At p. 20).
Okayasu  discloses wherein said determining an order is based at least in part on an application executing on the accessory wireless device (par.28;...........Bluetooth is considered more appropriate than Wi-Fi when used voice call applications which have a high real-time requirement. Par.45, if the received signal strength indicator (RSSI) and a bit error rate (BER) of 
		Appellant’s arguments are unpersuasive because combination of Okayasu disclosure teaches or suggests all the limitations at issue (e.g. wherein said determining an order is based at least in part on an application executing on the accessory wireless device)” (App. Br. at p.20) as recited in claim 15.

Claim 16
Appellant argues that, contrary to the Examiner’s findings, Okayasu does not teach or suggest “wherein said determining an order is based at least in part on a nature of the first short range link” (App. Br. At p. 20).
Okayasu  discloses wherein said determining an order is based at least in part on a nature of the first short range link (par.28;...........Bluetooth is considered more appropriate than Wi-Fi when used voice call applications which have a high real-time requirement. Par.45, if the received signal strength indicator (RSSI) and a bit error rate (BER) of the Wi-Fi link is less than the received signal strength indicator (RSSI) and a bit error rate (BER) of the Bluetooth link, the device select Bluetooth link).
		Appellant’s arguments are unpersuasive because combination of Okayasu disclosure teaches or suggests all the limitations at issue (e.g. wherein said determining an order is based at least in part on a nature of the first short range link)” (App. Br. at p.20) as recited in claim 16.


Claim 17
Appellant argues that, contrary to the Examiner’s findings, Okayasu does not teach or suggest “wherein said determining an order is based at least in part on a proximity of the accessory device to a user” (App. Br. At p. 21).
Okayasu further discloses wherein said determining an order is based at least in part on a proximity of the accessory device to a user (fig.1, elements 10, 11,12, par. 27; there are three proximities).
		Appellant’s arguments are unpersuasive because combination of Okayasu disclosure teaches or suggests all the limitations at issue (e.g. wherein said determining an order is based at least in part on a proximity of the accessory device to a user)” (App. Br. at p.21) as recited in claim 17.

Claim 19
Appellant argues that, contrary to the Examiner’s findings, Okayasu does not teach or suggest “wherein the entry criterion includes an evaluation of previous use of an alternative short range link” (App. Br. At p. 21).
In a similar endeavor, Karimli discloses wherein the entry criterion includes whether a network is a known network like verified network, known network etc… (par.9, and 41).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to improve the wireless communication device as taught by Okayasu with the teaching Karimli in order to keep the security of the device.
		Appellant’s arguments are unpersuasive because combination of Okayasu disclosure teaches or suggests all the limitations at issue (e.g. wherein the entry criterion includes 

Claim 20
Appellant argues that, contrary to the Examiner’s findings, Okayasu does not teach or suggest “wherein said evaluating the entry criterion includes a determination that a network associated with an alternative short range link is a known network, wherein the second short range link is the first short range link” (App. Br. At p. 22).
In a similar endeavor, Karimli discloses wherein the entry criterion includes whether a network is a known network like verified network, known network etc… (par.9, and 41).

	Therefore, it would have been obvious before the effective filing date of the claimed invention to improve the wireless communication device as taught by Okayasu with the teaching Karimli in order to keep the security of the device.
		Appellant’s arguments are unpersuasive because combination of Okayasu disclosure teaches or suggests all the limitations at issue (e.g. wherein said evaluating the entry criterion includes a determination that a network associated with an alternative short range link is a known network, wherein the second short range link is the first short range link” (App. Br. At p. 22) as recited in claim 20.

Claim 22
Appellant argues that, contrary to the Examiner’s findings, Okayasu does not teach or suggest “wherein evaluating the entry criterion includes determining that the network is a home, work, or commonly visited network” (App. Br. At p. 22).
In a similar endeavor, Karimili discloses (fig.1, element 108, par.11) that the entry criterion includes determining that the network is a home, work, or commonly visited network.
	Therefore, it would have been obvious before the effective filing date of the claimed invention to improve the wireless communication device as taught by Okayasu with the teaching Karimli in order to keep the security of the device.
		Appellant’s arguments are unpersuasive because combination of Okayasu disclosure teaches or suggests all the limitations at issue (e.g. wherein evaluating the entry criterion includes determining that the network is a home, work, or commonly visited network” (App. Br. At p. 22) as recited in claim 22.

	
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Max Mathew/
Examiner, Art Unit 2644 
Conferees:
/KATHY W WANG-HURST/Supervisory Patent Examiner, Art Unit 2644                                                                                                                                                                                                        
/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.